                Case 1:20-cv-01803-CLM Document 20-2 Filed 05/04/21 Page 1 of 5            FILED
                                                                                  2021 May-04 PM 02:46
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA




                Defendant’s Exhibit B:

       Affidavit of Crown Asset
          Management, LLC




{W0684479.1 }

                                                                       Exhibit B000001
Case 1:20-cv-01803-CLM Document 20-2 Filed 05/04/21 Page 2 of 5




                                                       Exhibit B000002
Case 1:20-cv-01803-CLM Document 20-2 Filed 05/04/21 Page 3 of 5




                                                       Exhibit B000003
Case 1:20-cv-01803-CLM Document 20-2 Filed 05/04/21 Page 4 of 5




                                                       Exhibit B000004
Case 1:20-cv-01803-CLM Document 20-2 Filed 05/04/21 Page 5 of 5




                                                       Exhibit B000005
